Kaman Corporation Bloomfield, CT 06002 (860) 243-7100 NEWS KAMAN REPORTS 2 Fourth Quarter and Full Year 2009 Highlights: · Solid Aerospace performance drives diluted earnings per share of $0.32 · Operating margins:Aerospace, 15.2%; Industrial Distribution, 2.3% · Full year Free Cash Flow* of $56.9 million, 174% of Net Income BLOOMFIELD, Connecticut (February 25, 2010) – Kaman Corp. (NASDAQ GS:KAMN) today reported financial results for the fourth quarter and full year ended December 31, 2009. Summary of Financial Results (from continuing operations) In thousands except per share amounts For the Three Months Ended December 31, 2009 2008 $ Change Net sales: Industrial Distribution $ 149,754 $ 187,197 $ (37,443 ) Aerospace 119,318 129,199 (9,881 ) Net sales $ 269,072 $ 316,396 $ (47,324 ) Operating income: Industrial Distribution $ 3,380 $ 5,885 $ (2,505 ) Aerospace 18,193 14,688 3,505 Net gain (loss) on sale of assets (41 ) 127 (168 ) Corporate expense (7,826 ) (8,256 ) 430 Operating income $ 13,706 $ 12,444 $ 1,262 Diluted earnings per share $ 0.32 $ 0.26 $ 0.06 “It is no surprise for me to say that the economic environment during 2009 was very difficult”, commented Neal J. Keating, Chairman, President and Chief Executive Officer. “However, we continued to move forward despite those conditions, successfully executing a variety of strategic business development opportunities and further strengthening our financial position. Specifically, we were awarded a $53 million multi-year contract with Bell Helicopters, a premier helicopter company, to provide composite blade skins and skin core assemblies, expanded our Joint Programmable Fuze (JPF) contract with the U.S.
